Citation Nr: 1402723	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  13-26 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Stephen Vaughn


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

A November 1995 rating decision previously denied the Veteran's claim for entitlement to service connection for PTSD.  The July 2012 rating decision denied reopening the Veteran's claims for service connection for PTSD, lung condition/pleurisy, and dysthymia.  In an August 2012 Notice of Disagreement, the Veteran disagreed with the entirety of the July 2012 rating decision.

In his September 2013 Form 9 and accompanying submission, nonetheless, the Veteran specifically limited his appeal to the issue of service connection for PTSD.  Accordingly, the Board notes that the only issues presently on appeal are those listed above, which relate to the Veteran's service connection claim for PTSD. 

The Board notes that the Veteran's claim on appeal was previously characterized as a claim of service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) held that when a claimant identifies PTSD without more, it may not be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  In several VA mental status examinations and other VA medical treatment records from March, 2012, through July, 2013, the Veteran was diagnosed with PTSD along with bipolar disorder.  Accordingly, the Veteran's claim is not limited solely to PTSD; rather, the claim is properly characterized broadly as a claim for service connection for a psychiatric disorder, to include PTSD.

The Veteran previously designated Lauren Murphy as his agent.  In September, 2013, he executed a VA Form 21-22a-Appointment of Individual as Claimant's Representative-in favor of Stephen Vaughn as his agent.  Revocation of representation may be made at any time.  38 C.F.R. § 14.631(f) (2013).  Accordingly, the Board recognizes that the Veteran is currently represented by Stephen Vaughn.

The Board has reviewed the Veteran's physical claims file and his Virtual VA and  Veterans Benefits Management System (VBMS) electronic claims files to ensure a complete review of the evidence.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1995 rating decision, the RO denied a service connection claim for PTSD, based on the absence of a confirmed diagnosis of PTSD and the absence of evidence to establish the occurrence of a stressful experience sufficient to cause PTSD; the Veteran did not perfect an appeal of that decision within one year of being notified and the decision became final.

2.  Evidence received since the November 1995 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.



CONCLUSIONS OF LAW

1.  The November 1995 rating decision, which denied the Veteran's claim of entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Regarding a claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In this case, because the Board finds sufficient evidence to reopen the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD, any error regarding VA's duties is harmless and further analysis on VA's duties to notify and assist need not be considered.


II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Id. at 117.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

To determine whether new and material evidence has been presented, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510 (1992); see also Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In this case, the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD, was previously denied in a November 1995 rating decision, based on the absence of a confirmed diagnosis of PTSD and the absence of evidence to establish the occurrence of a stressful experience sufficient to cause PTSD.  The November 1995 rating decision became final because the Veteran did not submit a notice of disagreement or new and material evidence within one year of the date on which it was issued.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran filed a claim to reopen in June 2011.  Evidence following the November 1995 rating decision has been added to the record. 

First, several VA medical treatment records and mental status examinations-from March, 2012 to July, 2013-reflect that the Veteran was diagnosed with PTSD.  In addition, Social Security Agency (SSA) records have been associated with the file and include a June 1988 diagnosis of PTSD.

Second, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor for a PTSD claim when it is related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f); see generally Stressor Determinations for Posttraumatic Stress Disorder, Final Rule, 75 Fed. Reg. 39843 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  If a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  See 38 C.F.R. § 3.304(f). 

The Supplementary Information in the announcement of the Final Rule indicated that "VA will not apply the rule to claims that were finally denied before the effective date of the rule unless new and material evidence is submitted," and "The change in the evidentiary standard for establishing occurrence of an in-service stressor would not constitute a basis on which to reopen a finally denied claim for service connection for PTSD because it is procedural in nature and does not effect a substantive change in the law governing service connection for disabilities."  75 Fed. Reg. at 39851.  Furthermore, VBA Training Letter 10-05 (July 16, 2010) provides: "To reopen a claim under new § 3.304(f)(3), VA will accept a veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'"

Here, the Veteran submitted lay statements alleging that the ship in which he served in Vietnam came under enemy fire and attack, and that he consequently experienced fear of hostile activity.  See May 2012 Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD); June 2011 Statement in Support of Claim.  The Board finds these statements constitute sufficient allegations of a stressor under the amended regulation, for the purpose of reopening the Veteran's claim.

The Board finds that the above discussed evidence is new and material evidence because it is sufficient evidence-not submitted previously-of a diagnosis of PTSD and an in-service stressor; therefore, it relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a psychiatric disorder, to include PTSD, has been received; the appeal is granted to this extent.


REMAND

Although the Board regrets the additional delay, further development is required before it can adjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD.

The RO declined to reopen the Veteran's claim in the July 2012 rating decision. The Board's decision above reopens the claim.  When the Board reopens a claim which the RO declined to reopen, the claim must be remanded for initial consideration of the merits by the RO, unless there is a waiver [of such review] from the veteran or the Board determines that no prejudice would result from the Board's initial de novo adjudication of the claim.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board proceeds to the merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran).
 
Here, the Veteran has not waived his right to RO initial consideration of his claim for service connection for a psychiatric disorder, to include PTSD, and the Veteran would be prejudiced if the Board proceeded in deciding his claim.  Consequently, a remand for initial consideration by the RO is required.



Accordingly, the case is REMANDED for the following action:

Undertake any appropriate development and readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


